Title: Tobias Lear to James Madison, 7 February 1790
From: Lear, Tobias
To: Madison, James



Sir,
Sunday Morning Feby 7th 1790

In obedience to the command of the President of the United States, I have the honor to enclose you a Letter from Peyton Short Esquire resigning his Commission of Collecter of the Port of Louisville in Kentucky, & to request that you will be so good as to consult with Mr Brown, and any other Gentlemen from Virginia who are acquainted with characters in that part of the Country, upon a suitable person to supply the place of Mr Short and let the President know the result of your consultation this evening as he intends to give in the nominations to the Senate tomorrow. I have the honor to be very respectfully Sir, Yr mot Obedt Sert

Tobias Lear
S.P.U.S.

